Citation Nr: 1226523	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-38 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of zero percent for the erectile dysfunction (ED) disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from September 1967 to September 1969, including a year in Vietnam; he was awarded the Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied a compensable evaluation for the appellant's service-connected erectile dysfunction (ED) disability.

The Statement of the Case (SOC) for the ED increased rating issue was issued in September 2009.  Additional evidence was added to the claims file after the SOC was issued - namely VA treatment records dated between August 2008 and January 2010.  The Board cannot consider additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or without first obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  However, in March 2012, the appellant submitted a written waiver of review of the evidence that had not been reviewed by the AOJ.  Therefore, referral to the AOJ for review of those VA treatment records is not required.  See 38 C.F.R. § 20.1304.

The Board notes that a February 2008 rating decision denied the Veteran's claims of entitlement to increased ratings for various service-connected disabilities and entitlement to service connection for obstructive sleep apnea.  The RO also denied the reopening of the appellant's claim for service connection for degenerative joint and disk disease.  In March 2008, the appellant submitted a Notice of Disagreement (NOD) as to his diabetes mellitus and right knee increased rating claims.  He also disagreed with the denials relating to his sleep apnea and degenerative joint and disk disease claims.  The RO issued an SOC as to these issues in February 2010; that same month, the Veteran stated that he agreed with the SOC and that he was withdrawing these four claims.  Therefore, none of those four issues is before the Board at this time and the Board will only address the ED increased rating claim. 

FINDINGS OF FACT

1.  The appellant has been awarded special monthly compensation (SMC) based on loss of use of a creative organ, effective in January 2001.

2.  Throughout this claim and appeal, the appellant's erectile dysfunction (ED) disability has been manifested by impotency without visible deformity of the penis.


CONCLUSION OF LAW

The criteria for a compensable rating for the erectile dysfunction disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.115b, Diagnostic Code 7599-7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [Diagnostic Codes]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA provided notice in letters dated in August 2007, October 2007, and June 2008 (prior to the August 2008 denial).  The ED claim was subsequently readjudicated in the September 2009 SOC.  Mayfield, 444 F.3d at 1333.

The record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim.  He was provided notice on how to appeal the August 2008 rating decision that denied a compensable evaluation for his ED disability, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's VA medical treatment records have been associated with the claims file.  In addition, the appellant was afforded VA medical examinations in September 2007, and June 2008.  

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  The examinations included a report of the appellant's complaints and demonstrated objective evaluations.  The examiners were able to assess and record the clinical status of the appellant's genitalia.  Physical examination was accomplished.  

The Board finds that the examination reports were sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that either examination was in any way incorrectly conducted or that either VA examiner failed to address the clinical significance of the appellant's complaints.  Further, the VA examination reports addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

All relevant facts with respect to the increased rating claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of his disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes VA medical treatment records; the reports of the VA medical examinations conducted in September 2007, and June 2008; and various written statements submitted by the appellant, his wife, his cousin, his niece and his representative.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, for example, the appellant is competent to describe his sexual activities.

In a February 2002 rating decision, service connection was granted and an initial noncompensable rating assigned for ED, as related to the service-connected diabetes mellitus.  The appellant's ED is currently evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522.  The appellant maintains that he is entitled to a compensable rating for his service-connected ED.  

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the appellant's service-connected disability of erectile dysfunction has been rated under Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  

Additionally, such Diagnostic Code provides that entitlement to special monthly compensation under 38 C.F.R. § 3.350 should be considered.  In this case, entitlement to special monthly compensation (SMC) based on loss of use of a creative organ is already in effect; that benefit was granted in a rating decision that was issued in February 2002, effective from January 2001.

The appellant underwent a VA medical examination in September 2007.  The appellant reported that his impotency had started approximately two years before and that he was receipt of a pump and psychological counseling for that problem.  On physical examination, the findings for the appellant's penis and testicles were normal; no penile deformities were noted.

The appellant was afforded another VA medical examination in June 2008.  The appellant reported that his impotency had started approximately seven years before.  He said that the various treatments prescribed for him had not helped with his sexual functioning.  On physical examination, the appellant's penis and testicles were normal.  No penile deformities were noted.  The examiner stated that the appellant's ED had no effect on the appellant's usual occupation or on his daily activity.

The appellant has been granted service connection for ED, and he receives SMC for loss of use of a creative organ.  As noted above, disability evaluations are based on industrial impairment.  Under the schedular criteria, erectile dysfunction alone is not considered to be productive of industrial impairment to a compensable degree.  There are no objective clinical findings in the evidence of record documenting the existence of any penile deformity.  In fact, the appellant has never even alleged to any health care provider that he has penile deformity.  Consequently, the Board must conclude that the disability is properly rated as zero percent disabling under the schedular criteria.  As such, the appellant is not entitled to a compensable rating under Diagnostic Code 7522.

The Board has considered whether a staged rating under Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate for the service-connected ED disability.  The Board finds that the appellant's symptomatology for his ED disability has been stable throughout the appeal period.  As such, a staged rating for that disability is not proper.

In addition, the Board finds no evidence that the appellant's service-connected ED disability has presented such an unusual or exceptional disability picture at any time as to require an extraschedular consideration pursuant to the provisions of 38 C.F.R. § 3.321(b).  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As set forth above, the rating schedule provides for a zero percent rating for erectile dysfunction without penile deformity.  Therefore, the manifestation of the disability demonstrated, erectile dysfunction, is specifically contemplated by the schedular criteria, and those criteria are not inadequate.  

There are higher ratings for the appellant's ED disability, but the required manifestations have not been shown in this case (penile deformity).  The Board further finds no evidence of an exceptional disability picture in this case.  The appellant has not required any hospitalization for his ED and he has not sought frequent treatment (other than medication and a pump) for it.  The appellant has not offered any objective evidence of any symptoms due to the claimed ED that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that a remand for consideration of the assignment of extraschedular ratings is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (When evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own.)

The Board acknowledges that the appellant, in advancing this appeal, believes that the ED disability has been more severe than the assigned disability rating reflects.  There are no clinical findings congruent with the next higher evaluation for the ED disability.  The Board has carefully considered the appellant's contentions.  In this case, however, the competent medical evidence offering detailed descriptions of the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent clinical findings for the ED disability on appeal.  The lay evidence, including letters from the appellant's wife and cousin stating that the appellant suffers from ED, has been considered together with the probative medical evidence clinically evaluating the severity of the appellant's ED disability.  The preponderance of the most probative evidence does not support assignment of any higher rating.

A total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has held that TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the appellant has already been awarded TDIU benefits effective from September 2002.  This pre-dates the appellant's current claim and therefore consideration of TDIU is not warranted in this decision.

In reaching its conclusions as to the appellant's ED increased rating claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the preponderance of the evidence is against the ED increased rating claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

A compensable evaluation for the ED disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


